DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARTHA L. WARD,
                             Appellant,

                                    v.

   HSBC BANK USA, N.A., AS TRUSTEE FOR THE REGISTERED
 HOLDERS OF RENAISSANCE HOME EQUITY LOAN TRUST 2006-1,
                          Appellee.

                              No. 4D20-890

                              [July 29, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Elizabeth A. Metzger, Judge; L.T. Case No. 56-2018-CA-
000691.

   Kendrick Almaguer, Connor Furlong and Shaina Van Mehren of The
Ticktin Law Group, Deerfield Beach, for appellant.

    Kimberly S. Mello and Arda Goker of Greenberg Traurig, P.A., Orlando,
for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE E., Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.